NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 19-2269
                                    _______________

                        ERIKA NATHALIE MEJIA FUENTES,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                              Respondent
                            _______________

                       On Petition for Review of a Decision of the
                          United States Department of Justice
                            Board of Immigration Appeals
                                     (A206-315-011)
                           Immigration Judge: Shifra Rubin
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 30, 2020

             Before: CHAGARES, RESTREPO, and BIBAS, Circuit Judges

                                 (Filed: February 4, 2020)
                                    _______________

                                       OPINION*
                                    _______________




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
BIBAS, Circuit Judge.

   Erika Nathalie Mejia Fuentes, a native and citizen of El Salvador, seeks asylum, with-

holding of removal, and protection under the Convention Against Torture. The immigra-

tion judge found her credible but denied all relief and ordered her removal. The Board of

Immigration Appeals adopted that decision in full, so we review the immigration judge’s

decision. Abdulai v. Ashcroft, 239 F.3d 542, 549 n.2 (3d Cir. 2001). The immigration judge

had jurisdiction under 8 C.F.R. § 1240.1(a), and the Board had jurisdiction under 8 C.F.R.

§ 1003.1(b)(3). We have jurisdiction under 8 U.S.C. § 1252(a).

   To overturn the immigration judge’s dispositive findings of fact, “we must find that the

evidence not only supports [a contrary] conclusion, but compels it.” INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992) (emphases in original); see 8 U.S.C. § 1252(b)(4)(B). But the

immigration judge’s factual findings were supported by the record, and Mejia does not

challenge several of the grounds for denying her claim. So we will deny her petition for

review.

   Mejia seeks asylum and withholding of removal as a member of a particular social

group: “Family members of MS-13,” a violent gang in El Salvador. Pet’r Br. 3. The immi-

gration judge found that her proposed group did not qualify as a “particular social group”

under 8 U.S.C. § 1101(a)(42)(A) because it lacked particularity and social visibility. We

need not review that finding, because the immigration judge also found (1) that Mejia did

not show past persecution; (2) that any past harm was not because of her familial relation-

ship to a gang member; and (3) that while Mejia subjectively feared future harm, her fear

was not objectively reasonable and was speculative. Each of these findings is supported by


                                            2
the record, and Mejia cites no record evidence to the contrary. Collectively, these three

findings dispose of her petition.

   First, any past harm did not amount to persecution. True, Mejia was robbed “about

three” times by gang members. AR 147. And her cousin Sofia, a gang member, once

walked by Mejia menacingly with a knife under her shirt. Mejia later heard that Sofia had

wanted to stab her as she walked by, though she did not. The immigration judge reasonably

found that these sporadic events did not clear the high bar of persecution. See Ambart-

soumian v. Ashcroft, 388 F.3d 85, 93 (3d Cir. 2004). In any event, Mejia cites no contrary

evidence and does not challenge this finding.

   Second, any past harm was not because of Mejia’s familial relationship to a gang mem-

ber. She testified that the robbers targeted her because she was wearing a shirt that pro-

moted her perfume company, signaling that she had money. During her credible-fear inter-

view, she testified that “the only reason” for her cousin Sofia’s threats was Sofia’s “jeal-

ousy” of Mejia’s education, employment, and more privileged upbringing. AR 312–13.

The immigration judge reasonably found that any targeting was “because of personal dis-

putes rather than [Mejia’s] membership in any particular social group.” AR 44. Mejia cites

no contrary evidence and does not challenge this finding either. Indeed, in her brief before

the Board, her lawyer conceded that Mejia’s “persecution may not have been ‘on account

of’ her family relationship” with Sofia. AR 8. That is enough to deny her claims for asylum

and withholding of removal.

   Third, Mejia’s sincere fear of future harm was not objectively reasonable. Her cousin

intimidated her only once and has not tried to contact her for more than five years. And her


                                             3
parents still live safely in El Salvador; her cousin has not harmed them. The immigration

judge reasonably found no well-founded fear of persecution. Any fear, the judge found, “is

too speculative to merit protection.” AR 47. So it was not “more likely than not” that she

would face future persecution, as the Convention requires. Amanfi v. Ashcroft, 328 F.3d

719, 725 (3d Cir. 2003). Once again, Mejia cites no contrary evidence and does not chal-

lenge this finding. Thus, her Convention claim fails even if the authorities acquiesced in or

turned a blind eye to gang violence, as she argues. So we will deny the petition for review.




                                             4